DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims were submitted on 11/29/2021. Amendments to the title overcome the specification objection from the previous office action. Therefore, the specification objection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Therefore claims 1 and 12 and their respective dependent claims are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Fadell (US PUB. 20150167995, herein Fadell) in further view of Wells (US PUB. 20140358291) in further view of Henderson et al (herein Henderson).

	Regarding claim 1, Lyon teaches A method for controlling an air conditioner, the method comprising: 
generating a [dry bulb temperature (DBT)] correction map for a space, based on feedback messages received from a plurality of user equipments (UEs) (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.); 
generating a thermal comfort characteristic map for the space, based on the feedback messages (0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a map of the temperature measurements in a room is created based on sensed temperature. Temperature measurements as shown in 0071 and 0105 includes both sensed temperatures and temperature deviation. A map is generated based on temperature measurements and thus both deviation in temperature and sensed temperatures is used. The sensed temperatures are used to generate a map corresponding to the thermal comfort characteristic map. The temperature deviation is used as well for mapping and the mapping corresponds to the correction map for a space.); 
determining a setting temperature for the air conditioner in the space, based on the [DBT] correction map and the thermal comfort characteristic map (0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can ; 
and controlling the air conditioner to the determined setting temperature (0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”).
wherein the generating of the [DBT] correction map (0072) comprises:
identifying the plurality of first temperature measurements and the position information of the plurality of UEs included in the feedback messages (0024, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, 0062 “measurements indicating the specific positions of the various temperature sensors 16 can also be taken”, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”);  
Lyon does not teach wherein the feedback messages include a plurality of first temperature measurements, position information, and user priority information of the plurality of UEs, the user priority information is associated with users of the plurality of UEs and based on at least one of gender, age, or a characteristic of the user, identifying the plurality of first temperature measurements and the position information of the plurality of UEs included in the feedback messages; identifying a second temperature measurement received from the air conditioner determined based on the position information of the plurality of UEs; and generating 
Fadell teaches wherein the feedback messages include a plurality of first temperature measurements, position information (Lyon 0062 0046), and user priority information of the plurality of UEs the user priority information is associated with users of the plurality of UEs and based on at least one of gender, age, or a characteristic of the user (0081 “the device 10 may automatically detect the primary user using any available technology, such as by receiving a wireless signal indicative of the primary user (e.g., a smartphone…Upon recognizing the primary user, the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments.”, 0059 “a guest user has arrived (e.g., by detecting motion at the front door, by receiving a signal from a smartphone or smart vehicle of the guest)”, users priority information is received from UEs based on if they are a primary or guest user. Primary and guest are characteristics of the user.)
wherein the determining of the setting temperature comprises determining the setting temperature further based on the user priority information (0062 “when the thermostat detects that a guest such as a relative is present, the thermostat may cause a guest room (which would otherwise be vacant) to be cooled/heated to a temperature that is comfortable for the guest (e.g., based on a primary user input and/or based on the guest's input).”, 0081 “the device 10 may automatically detect the primary user using any available technology, such as by receiving a wireless signal indicative of the primary user (e.g., a 
and wherein the determining of the setting temperature allows setting of a desired temperature by a first user of a first UE of the plurality of UEs when a second user having a higher priority than the user is not detected in the space, the second user associated with a second UE of the plurality of UEs (0062 “when the thermostat detects that a guest such as a relative is present, the thermostat may cause a guest room (which would otherwise be vacant) to be cooled/heated to a temperature that is comfortable for the guest (e.g., based on a primary user input and/or based on the guest's input).”, 0081 “the device 10 may automatically detect the primary user using any available technology, such as by receiving a wireless signal indicative of the primary user (e.g., a smartphone…Upon recognizing the primary user, the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments.”, 0059 “a guest user has arrived (e.g., by detecting motion at the front door, by receiving a signal from a smartphone or smart vehicle of the guest)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon with the first and second user control of the HVAC system teachings of Fadell since Fadell teaches a means for ensuring a guest does not use excess energy which costs are shouldered by the primary user (0006).
Lyon and Fadell do not teach dry bulb temperature, identifying a second temperature measurement received from the air conditioner determined based on the position information of the plurality of UEs; and generating the DBT correction map based on differences between the plurality of first temperature measurements and the second temperature measurement and the position information of the plurality of UEs.
Wells teaches dry bulb temperature (DBT) (0036 “dry bulb temperature”). 
and generating the DBT (Wells, 0036) correction map (Lyon 0072) based on differences between the plurality of first temperature measurements and the second temperature measurement (Wells, 0036, 0054 “the processor 174 may be programmed to repeat the process of identifying an environmental condition or change in environmental condition”, 0051, 0039 “The environmental conditions that may be identified…may include…an indoor temperature” changes in condition correspond to differences between measurements.) and the position information of the plurality of UEs (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon and the HVAC user priority information system teachings of Fadell with the dry bulb temperature of Wells because Lyon creates maps for an HVAC system from sensor data, Fadell teaches operating based on sensor data and Wells teaches another form of sensor data, the sensor data from Wells is substituted for the sensor data of Lyon. Further, the references are related to measuring temperature of an area that is under the influence of an HVAC system and because Wells teaches a means for determining user perceived comfort under various conditions that would allow for increased comfort (0003). 
Lyon, Fadell and Wells do not teach identifying a second temperature measurement received from the air conditioner determined based on the position information of the plurality of UEs.
Henderson teaches identifying a second temperature measurement received from the air conditioner (0021 “the present subject matter is directed to a heating system for an air determined based on the position information of the plurality of UEs (Lyon, 0071-0072) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon and the HVAC user priority information system teachings of Fadell and the dry bulb temperature of Wells with the thermostat being part of the air conditioner teachings of Henderson since Henderson teaches a means for arranging sensors in a manner that provides increased reaction time and responsiveness which is welcome in the technology (0007). 

Regarding claim 2, Lyon, Fadell, Wells, and Henderson teach the method of claim 1. 
Lyon further teaches wherein the position information is acquired using received signal strengths of a plurality of wireless signals received from a plurality of network nodes by the plurality of UEs (Lyon, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.)

Regarding claim 3, Lyon, Fadell, Wells, and Henderson teach the method of claim 2.
Lyon and Wells teach wherein the generation of a DBT correction map comprises:  
generating a DBT (Wells 0036) distribution table indicating per-position temperature measurements based on the position information and the plurality of first temperature measurements (Lyon, 0093 “In one aspect, the contribution factors could be stored as a table in the memory 4 of the central computer”, 0090 “contribution factor can be determined for each temperature sensor 16 in the room…For example, for temperature sensors 16 that are positioned at or near where the first cooling supply 50A is introduced into the room 10 the contribution factor for those temperature sensors 16 may indicate that the first cooling supply 50A has a relatively large effect on the temperature of the air surrounding those ; 
and generating the DBT correction map based on differences between the plurality of first temperature measurements included in the DBT  (Wells, 0036, 0053 “The processor 174 may collect…identified condition or change in condition…This data may be collected and stored in a database contained in the memory”, 0039 “The environmental conditions that may be identified…may include…an indoor temperature” stored identified conditions correspond to previous temperature measurements since these are in storage. These values are stored in a database which corresponds to a distribution table.) distribution table (Lyon, 0093 “In one aspect, the contribution factors could be stored as a table in the memory 4 of the central computer”) and the second temperature measurement (Lyon, 0108 “if more than one temperature sensor 16 measures a deviation beyond the temperature threshold the differential between the measured temperature of each temperature sensor 16 over the threshold temperature could be used with the contribution factors…the temperature sensors 16 reading the greatest temperature change can be weighted by having the contribution factors associated with those temperature sensors 16 taken into more account than the contribution factors of those temperature sensors 16 measuring a smaller temperature deviation from the temperature threshold.”, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” Lyon teaches determining a difference between a measured temperature such as from the air conditioner with a threshold temperature and then mapping that difference. Wells teaches a table holding previously identified temperature conditions. A simple substitution can be made of the temperature threshold value  and the position information of the plurality of UEs (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” The temperature deviations found are used to generate a map that shows the positions of the sensors and the measurements. Temperature deviation is a temperature measurement. A comparison of the temperature from one part of the area is done with the measured temperature nearest to the air conditioning unit(s).).  

Regarding claim 6, Lyon, Fadell, Wells, and Henderson teach the method of claim 2. 
Lyon and Wells teach wherein the generation of a thermal comfort characteristic map comprises: calculating per-position correction temperatures based on thermal comfort information (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.” 0108, the threshold temperature is the thermal comfort information. This threshold is used in conjunction with other variables to control the temperature of the room to the desired temperature.), the position information, and the plurality of first temperature measurements included in the feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” Map is created using temperature and position information. The temperature values shown on the map correspond to the correction temperature since the temperature on the visualization is based on the threshold ; and 
storing the per-position correction temperatures along with space information (Lyon, 0072, 0009 “there is provided a computer for generating a virtual mapping of a server room, the computer comprising:… the at least one memory, the at least one processing unit, in response to the program instructions, operative to: obtain position information from a plurality of position determining devices, each position determining device associated with at least one temperature sensor” the memory contains the virtual mapping which contain the temperature values in them as well as shown in 0072 of Lyon.)

Regarding claim 8, Lyon, Fadell, Wells, and Henderson teach the method of claim 6.
Lyon and Wells further teach wherein the per-position correction temperatures are calculated based on temperature measurements included in feedback messages including a same thermal comfort information (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.”, 0108, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” The threshold temperature is the thermal comfort information. This threshold is used in conjunction with other variables to control the temperature of the room to the desired temperature. Map is created using temperature and position information. The temperature values shown on the map correspond to the correction temperature.), and 
wherein the same thermal comfort information indicates one of satisfaction , cold dissatisfaction, or hot dissatisfaction (Wells 0055 “the processor 174 may learn the indoor 

Regarding claim 9, Lyon, Fadell, Wells, and Henderson teach the method of claim 8.
Lyon and Wells further teaches wherein if thermal comfort information indicating one of cold dissatisfaction and hot dissatisfaction is used (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied. Opening and closing of windows is one way to solve users cold and hot dissatisfaction.), the per-position correction temperatures are calculated based on thermal comfort information included in a first of a plurality of feedback messages received from a same UE from among the plurality of UEs (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.”, 0108, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the .

Regarding claim 10, Lyon, Fadell, Wells, and Henderson teach the method of claim 9.
Lyon and Wells further teach further comprising: determining an upper limit for a thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”, by finding the range an upper and lower limit are found.) based on a first message including thermal comfort information indicating hot dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied. Opening and closing of windows is one way to solve user’s cold and hot dissatisfaction.) among a plurality of feedback messages received from the same UE (Wells 0048 “one or more sensors 170 for sensing a parameter indicative of an environmental condition such as, for example, temperature” Sensors feedback ; 
determining a lower limit for the thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”, by finding the range an upper and lower limit are found.) based on a first message including thermal comfort information indicating cold dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied. Opening and closing of windows is one way to solve user’s cold and hot dissatisfaction.) among a plurality of feedback messages received from the same UE (Wells 0048 “one or more sensors 170 for sensing a parameter indicative of an environmental condition such as, for example, temperature” Sensors feedback gives understanding of the conditions which the processor uses to understand the user’s comfort. Temperature sensors correspond to the UE.); and 
controlling the air conditioner (Lyon, 0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”) using the thermal comfort range (Wells, 0068 “The processor 64 may be programmed to control the HVAC system... such that one or more environmental conditions are driven toward the one or more conditions under which the user is expected to be comfortable.” Wells teaches controlling based on the thermal comfort range that is found.), 
wherein the setting temperature for the air conditioner (Lyon, 0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C,  is determined to be a value between the upper and lower limits of the thermal comfort range (Wells, 0068 “The processor 64 may be programmed to control the HVAC system... such that one or more environmental conditions are driven toward the one or more conditions under which the user is expected to be comfortable…The temperature value (e.g. temperature set point) may be automatically changed by the HVAC controller 18 over time as the conditions change (e.g. with a changing outdoor temperature).”, the temperature trying to be achieved is the setting temperature and is within the comfortable range found.)

Regarding claim 12, Lyon teaches A server capable of controlling an air conditioner (0030, the central computer is the server.), the server comprising: 
a transceiver (0033 “the temperature sensors 16 can be operatively connected via a communication link to a central computer 1 for ease of monitoring”, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”); 
and at least one processor (0033, the central computer is able to control operation and thus is the controller) configured to: 
receive, through the transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”), feedback messages from a plurality of user equipments (UEs) (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0033 “the temperature sensors 16 can be operatively connected via a communication link to a central computer 1 for ease of monitoring”, 0021 “the HVAC controller 18 may include an input port 52 for communicating with one or more internal and/or remote sensors 54 such as, for example, an internal temperature sensor, an internal humidity sensor, a remote indoor temperature sensor, a remote indoor humidity sensor, a remote outdoor temperature sensor and/or a remote outdoor humidity sensor.” temperature measurements are gathered from temperature sensors. The temperature sensors correspond to the UEs.), 
generate a [dry bulb temperature (DBT)] correction map for a space, based on the feedback messages received from the plurality of [UEs] (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback , 
generate a thermal comfort characteristic map for the space, based on the feedback messages (0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a map of the temperature measurements in a room is created based on sensed temperature. Temperature measurements as shown in 0071 and 0105 includes both sensed temperatures and temperature deviation. A map is generated based on temperature measurements and thus both deviation in temperature and sensed temperatures is used. The sensed temperatures are used to generate a map corresponding to the thermal comfort characteristic map. The temperature deviation is used as well for mapping and the mapping corresponds to the correction map for a space.), 
determine a setting temperature for the air conditioner in the space, based on the DBT correction map and the thermal comfort characteristic map (0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, the temperature measurements which are mapped as shown above, which corresponds to the measured temperature and deviated temperature measurements are used to cool the air to a certain point and thus determining a setting temperature is based on the correction and thermal comfort map.), 
control the air conditioner to the determined setting temperature, and transmitting, through the transceiver, to the air conditioner, information about a setting temperature to control the air conditioner (0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0079, the air conditioners and their cooling supplies are driven to meet the setting requirement. They receive information about the setting temperature by receiving how much to drive their units.), 
wherein the feedback messages include a plurality of first temperature measurements, position information (0046, 0062) 
wherein the at least one processor (0072) is further configured to: 
identify the plurality of first temperature measurements and the position information of the plurality of UEs included in the feedback messages (0024, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, 0062 “measurements indicating the specific positions of the various temperature sensors 16 can also be taken”, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”),
Lyon does not teach dry bulb temperature, and user priority information  of the plurality of UEs, the user priority information is associated with users of the plurality of UEs and based on at least one of gender, age, or a characteristic of the user, identify a second temperature 
Fadell teaches wherein the feedback messages include a plurality of first temperature measurements, position information (taught by Lyon) and user priority information  of the plurality of UEs, the user priority information is associated with users of the plurality of UEs and based on at least one of gender, age, or a characteristic of the user (0081 “the device 10 may automatically detect the primary user using any available technology, such as by receiving a wireless signal indicative of the primary user (e.g., a smartphone…Upon recognizing the primary user, the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments.”, 0059 “a guest user has arrived (e.g., by detecting motion at the front door, by receiving a signal from a smartphone or smart vehicle of the guest)”, users priority information is received from UEs based on if they are a primary or guest user. Primary and guest are characteristics of the user.)
wherein the at least one processor is further configured to determine the setting temperature further based on the user priority information (0062 “when the thermostat detects that a guest such as a relative is present, the thermostat may cause a guest room (which would otherwise be vacant) to be cooled/heated to a temperature that is comfortable for the guest (e.g., based on a primary user input and/or based on the guest's input).”, 0081 “the device 10 may automatically detect the primary user using any available technology, such as by , 
and wherein the determining of the setting temperature allows setting of a desired temperature by a first user of a first UE of the plurality of UEs when a second user having a higher priority than the user is not detected in the space, the second user associated with a second UE of the plurality of UEs  (0062 “when the thermostat detects that a guest such as a relative is present, the thermostat may cause a guest room (which would otherwise be vacant) to be cooled/heated to a temperature that is comfortable for the guest (e.g., based on a primary user input and/or based on the guest's input).”, 0081 “the device 10 may automatically detect the primary user using any available technology, such as by receiving a wireless signal indicative of the primary user (e.g., a smartphone…Upon recognizing the primary user, the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments.”, 0059 “a guest user has arrived (e.g., by detecting motion at the front door, by receiving a signal from a smartphone or smart vehicle of the guest)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon with the first and second user control of the HVAC system teachings of Fadell since Fadell teaches a means for ensuring a guest does not use excess energy which costs are shouldered by the primary user (0006).
Lyon and Fadell do not teach identify a second temperature measurement received from the air conditioner determined based on the position information of the plurality of UEs, and generate the DBT correction map based on differences between the plurality of first temperature measurements and the second temperature measurement and the position information of the plurality of UEs.
 dry bulb temperature (DBT) (0036 “dry bulb temperature”).
Lyon in combination with Wells teaches and generate the DBT correction map (Lyon 0072) based on differences between the plurality of first temperature measurements and the second temperature measurement (Wells, 0036, 0054 “the processor 174 may be programmed to repeat the process of identifying an environmental condition or change in environmental condition”, 0051, 0039 “The environmental conditions that may be identified…may include…an indoor temperature” changes in condition correspond to differences between measurements.) and the position information of the plurality of UEs (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon and the HVAC user priority information system teachings of Fadell with the dry bulb temperature of Wells because Lyon creates maps for an HVAC system from sensor data, Fadell teaches operating based on sensor data and Wells teaches another form of sensor data, the sensor data from Wells is substituted for the sensor data of Lyon. Further, the references are related to measuring temperature of an area that is under the influence of an HVAC system and because Wells teaches a means for determining user perceived comfort under various conditions that would allow for increased comfort (0003). 
Lyon, Fadell and Wells do not teach identify a second temperature measurement received from the air conditioner determined based on the position information of the plurality of UEs, and wherein the determining of the setting temperature allows setting of a desired temperature by a first user of a first UE of the plurality of UEs when a second user having a 
Henderson teaches identify a second temperature measurement received from the air conditioner (0021 “the present subject matter is directed to a heating system for an air conditioner unit that includes one or more thermostats”) determined based on the position information of the plurality of UEs (Lyon, 0071-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon and the HVAC user priority information system teachings of Fadell and the dry bulb temperature of Wells with the thermostat being part of the air conditioner teachings of Henderson since Henderson teaches a means for arranging sensors in a manner that provides increased reaction time and responsiveness which is welcome in the technology (0007). 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Fadell (US PUB. 20150167995, herein Fadell) in further view of Wells (US PUB. 20140358291) in further view of Henderson et al (herein Henderson) in further view of Ashgriz et al (US PUB. 20170153032, herein Ashgriz). 

Regarding claim 4, Lyon, Fadell, Wells, and Henderson teach the method of claim 3. 
Lyon, Wells and Henderson further teach wherein the generation of the DBT (Wells, 0036) correction map comprises: 
defining a plurality of zones according to predetermined radiuses from a position of the air conditioner (Wells, 0016 “flow of air from the one or more HVAC components to an appropriate room and/or zone in the building”, Zones are created for different rooms as an example. The rooms are a predetermined distance from the air conditioner.)  ; and 
determining per-zone DBT (Wells, 0036) correction values, each being a difference between an [average of a] temperature measurement included in a feedback message received from at least one UE, of the plurality of UEs, in a zone and the temperature measurement (Lyon, 0108 “if more than one temperature sensor 16 measures a deviation beyond the temperature threshold the differential between the measured temperature of each temperature sensor 16 over the threshold temperature could be used with the contribution factors…the temperature sensors 16 reading the greatest temperature change can be weighted by having the contribution factors associated with those temperature sensors 16 taken into more account than the contribution factors of those temperature sensors 16 measuring a smaller temperature deviation from the temperature threshold.”, As in the limitation above, temperature measurements from the temperature sensors nearest to the air conditioner are taken. The deviation between the different sensed temperatures are taken and compared to find which sensors are giving the largest differences. A comparison of the temperature from one part of the area is done with the measured temperature nearest to the air conditioning unit(s). the result of this comparison corresponds to the per-zone correction value.) received from the air conditioner (Henderson, 0021).
Lyon, Fadell, Wells, and Henderson do not teach average of a temperature measurement. 
Ashgriz does teach average of a temperature measurement (0003 “FIG. 3 compares average temperature around a conventional thermostat and average temperature around a person for an HVAC system”, A comparison using average temperature takes place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Lyon, Fadell, Wells, and Henderson with the zonal temperature control using average temperature teachings of Ashgriz because Ashgriz teaches that by using a computed average temperature, the system can determine when to turn the HVAC system on and off in order to control the temperature of a (Ashgriz, 0002) which is useful for reducing the energy consumption of the HVAC system (Ashgriz, 0011).

Regarding claim 5, Lyon, Fadell, Wells, Henderson and Ashgriz teach the method of claim 4, wherein the generation of the DBT correction map comprises: 
Lyon, Wells and Ashgriz teaches classifying the feedback messages according to reception times (Ashgriz, 0080 “The system turned ON 1310 and OFF 1320 depending on the preferred air condition range. The acceptable temperature range 1330 for a user, in this case, is between 24.degree. C. and 25.degree. C. The temperature on this case increases from 20.degree. C. at time zero to 25.degree. C. in around 11 minutes during this time the HVAC system is ON. After this time (t=11 minutes), the HVAC system turned OFF for around 5 minutes before it turns ON again because the average temperature dropped below 24.degree. C. and so on.”, sensed temperature is classified with time.); 
and generating an independent per-time zone DBT correction map (the DBT correction map is taught by Lyon and Wells as shown in the rejection of claim 1 above) for each time zone based on position information and temperature measurements included in feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”) received at times of a same time zone (Ashgriz, 0008 “The device reconstructs a 3D geometry of the indoor space and its boundary condition which includes people location and furniture's layout… fluid dynamic numerical solver to calculate the temperature and velocity distribution of the air inside the controlled space… The numerical solver affords the condition of the air inside the controlled space for every time step (can be second).”, For each step in time, a map of the area is updated with the temperature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Lyon, Fadell, Wells, and 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Lyon (US PUB. 20100286843) in view of Fadell (US PUB. 20150167995, herein Fadell) in further view of Wells (US PUB. 20140358291) in further view of Henderson et al (herein Henderson) in further view of Ashgriz et al (US PUB. 20170153032, herein Ashgriz) in further view of Perkins (US PUB. 20160082808).

Regarding claim 7, Lyon, Fadell, Wells, and Henderson teach the method of claim 6, 
Lyon and Wells further teaches wherein the calculation of per-position correction temperatures comprises: 
calculating an [average of] the plurality of first temperature measurements within a predetermined distance based on the position information included in the feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.” 0062 “measurements indicating the specific positions of the various temperature sensors 16 can also be taken”, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”), as a correction temperature corresponding to the position information (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, as explained in the rejection of claim 6 above, the displayed temperature corresponds to the correction temperature.), [and determining centroid coordinates of the position information corresponding to the plurality of first temperature measurements within the predetermined distance] to be a position corresponding to the calculated correction temperature (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, as explained in the rejection of claim 6 above, the displayed temperature corresponds to the correction temperature.), 
and wherein the predetermined distance is determined based on an installation interval between a plurality of air conditioners in a system including the air conditioner (Lyon, fig. 1, 0079 “the air conditioning units 55A, 55B, 55C, 55D”, as shown in fig. 1, the air conditioning units are a predetermined distance apart in the room.).
Lyon, Fadell, Wells, and Henderson do not teach an average of temperature, and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance.
Ashgriz does teach an average of temperature (0003 “FIG. 3 compares average temperature around a conventional thermostat and average temperature around a person for an HVAC system”, A comparison using average temperature takes place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Lyon, Fadell, Wells, and Henderson with the zonal temperature control using average temperature teachings of Ashgriz because Ashgriz teaches that by using a computed average temperature, the system can determine when to turn the HVAC system on and off in order to control the temperature of a particular location or zone (Ashgriz, 0002) which is useful for reducing the energy consumption of the HVAC system (Ashgriz, 0011).

Perkins teaches and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance (0010 “filter the temperature map according to a sliding window to coalesce continuous regions of pixels on average falling within the predetermined temperature range, c) quantify an area for each continuous region, d) locate a centroid of a continuous region having a largest area”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC teachings of Lyon, Fadell, Wells, Henderson and Ashgriz with the directional climate control teachings of Perkins because the references are all directed towards HVAC control and because Perkins’ directional climate control teachings allow for an accurate system that can optimize directional adjustment of treated air over a sufficiently wide range of thermal conditions (0008). 

Claim 13-16, 19-21 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US PUB. 20140358291) in view of Lyon (US PUB. 20100286843) in further view of Fadell (US PUB. 20150167995, herein Fadell) in further view of Henderson et al (herein Henderson).

Regarding claim 13, Wells teaches A method for requesting control of an air conditioner by a user equipment (UE), the method comprising: 
measuring a first temperature at the current position through a temperature sensor (0014 “temperature sensor for sensing an ambient temperature”); 
receiving thermal comfort information about a user through an input interface (0048 “portable device 162 that may be programmed to execute an application programming ;
generating a feedback message including the [position information], the measured first temperature, and the thermal comfort information (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature” messages containing the user feedbacks and sensed temperatures are used to control the air conditioners.); 
transmitting the generated feedback message to a server for controlling the air conditioner to control a temperature of a space in which the UE is located (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”. 0020)
dry bulb temperature (0036 “dry bulb temperature”).
Wells does not teach determining position information about a current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes, and receiving information about a dry bulb temperature (DBT) correction map generated 
Lyon does teach determining position information about a current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes (0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.)
and receiving information about a dry bulb temperature (DBT) (taught by Wells as shown above) correction map generated based on the feedback message from the server (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. , after transmitting the generated feedback message to the server (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”, 0024 “HVAC controller 18 may be configured to upload selected data via the network 58 to the external web service where it may be collected and stored on the external web server 66”, 0020 “data regarding the selected parameter e.g. temperature”)
and receiving information about a determined setting temperature from the server (0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, 0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”, 0030)
wherein the DBT (Wells 0036) correction map (Lyon 0072) is generated based on differences between the first temperature and a second temperature (Wells, 0036, 0054 “the processor 174 may be programmed to repeat the process of identifying an environmental  [measured at the air conditioner] and the position information of the UE (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”)., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells with the location of sensors in an HVAC system teachings of Lyon because both references are directed to HVAC control based on sensor measurements and both references are directed to understanding the layout of the area the HVAC system is conditioning. Further, Lyon teaches a means for reducing energy costs by avoiding overcooling due to hot spots in the area (0004).  
Wells and Lyon does not teach wherein the feedback message includes user priority information for the UE, the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user, and receiving information about a determined setting temperature from the server wherein the DBT correction map is generated based on differences between the first temperature and a second temperature measured at the air conditioner and the position information of the UE and wherein the determined setting temperature is a desired temperature of the user when a second user having a higher priority than the user is not detected in the space. 
Fadell teaches wherein the feedback message includes user priority information for the UE the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user (0081 “the device 10 may automatically 
and wherein the determined setting temperature is a desired temperature of the user when a second user having a higher priority than the user is not detected in the space (0062 “when the thermostat detects that a guest such as a relative is present, the thermostat may cause a guest room (which would otherwise be vacant) to be cooled/heated to a temperature that is comfortable for the guest (e.g., based on a primary user input and/or based on the guest's input).”, 0081 “the device 10 may automatically detect the primary user using any available technology, such as by receiving a wireless signal indicative of the primary user (e.g., a smartphone…Upon recognizing the primary user, the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments.”, 0059 “a guest user has arrived (e.g., by detecting motion at the front door, by receiving a signal from a smartphone or smart vehicle of the guest)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells and the location of sensors in an HVAC system teachings of Lyon with the first and second user control of the HVAC system teachings of Fadell since Fadell teaches a means for ensuring a guest does not use excess energy which costs are shouldered by the primary user (0006).
Wells, Lyon and Fadell do not teach second temperature measured at the air conditioner.
second temperature measured at the air conditioner (0021 “the present subject matter is directed to a heating system for an air conditioner unit that includes one or more thermostats”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Wells, Lyon and Fadell with the thermostat being part of the air conditioner teachings of Henderson since Henderson teaches a means for arranging sensors in a manner that provides increased reaction time and responsiveness which is welcome in the technology (0007). 

Regarding claim 14, Wells, Lyon, Fadell, and Henderson teach the method of claim 13. 
Wells further teaches wherein the feedback message is generated and transmitted to the server periodically in every predetermined period (Wells, 0047 “The user's comfort profile may be stored…on an external web server… The data… may be received automatically from the web service, downloaded periodically in accordance with a control algorithm”, 0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space” the information is generated and periodically sent to the server.)

Regarding claim 15, Wells, Lyon, Fadell, and Henderson teach the method of claim 14, further comprising: 
Wells and Lyon further teach in an absence of thermal comfort information about the user received through the input interface within a predetermined time (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, at times there is an absence of user provided information.), generating a feedback message including the position information (Lyon, 0045 “the position determining device 40 can be used…to and the measured first temperature without the thermal comfort information (Wells, 0014 “temperature sensor for sensing an ambient temperature”, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, Using just the sensed conditions, a message is created by the processor as to what to do to make the area more comfortable for the user automatically), and transmitting the feedback message to the server (Wells, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”.)

Regarding claim 16, Wells, Lyon, Fadell, and Henderson teach the method of claim 14. 
Wells and Lyon further teach further comprising: in an absence of thermal comfort information about the user received through the input interface within a predetermined time, generating thermal comfort information indicating satisfaction (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, at times there is an absence of user provided information. During these times, the system is able to automatically understand the users comfort information and control the HVAC system to reach user satisfaction. This corresponds with the generated thermal comfort information. When the system automatically actuates the HVAC system, this corresponds to the thermal comfort information not indicating satisfaction with the present conditions.); and
generating a feedback message including the position information (Lyon, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”), the measured first temperature (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”), and the generated thermal comfort information (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions” The system is automatically able to determine ), and transmitting the feedback message to the server (Wells, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”.)

Regarding claim 19, Wells, Lyon, Fadell, and Henderson teach the method of claim 13.
Lyon further teaches further comprising receiving information about a thermal comfort characteristic map generated based on the feedback message from the server (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a map of the temperature measurements in a room is created based on sensed temperature. Temperature measurements as shown in 0071 and 0105 includes both sensed temperatures and temperature deviation. A map is generated based on temperature measurements and thus both deviation in temperature and sensed 

Regarding claim 20, Wells, Lyon, Fadell, and Henderson teach the method of claim 19.
Wells further teaches further comprising receiving information about a thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”) generated based on the feedback message from the server (Wells, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”). 

Regarding claim 21, Wells teaches A user equipment (UE) for requesting control of an air conditioner, the UE comprising: 
one or more sensors (0014 “temperature sensor for sensing an ambient temperature”);
an input interface (0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space”);
a transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the ; and 
at least one processor (0026) configured to: 
measure a temperature at a current position through the one or more sensors (0014 “temperature sensor for sensing an ambient temperature”),
receive thermal comfort information about a user through the input interface (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature” messages containing the user feedbacks and sensed temperatures are used to control the air conditioners.),
generate a feedback message including the position information, the measured temperature, and the thermal comfort information (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature” messages containing the user feedbacks and sensed temperatures are used to control the air conditioners.), 
a transmit, through the transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”), the feedback message to a server for controlling the air conditioner to control a temperature of a space in which the UE is located (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”, 0024 “HVAC controller 18 may be configured to upload selected data via the network 58 to the external web service where it may be collected and stored on the external web server 66”, 0020 “data regarding the selected parameter e.g. temperature”)
dry bulb temperature (DBT) (0036 “dry bulb temperature”)

Lyon does teach determine position information about the current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes (0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.),
and receive, through the transceiver (taught by Wells as shown above), information about a dry bulb temperature (DBT) (dry bulb temperature taught by Wells as shown above) correction map generated based on the feedback message from the server (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the , after transmitting the generated feedback message to the server (Wells, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”, ”, 0024 “HVAC controller 18 may be configured to upload selected data via the network 58 to the external web service where it may be collected and stored on the external web server 66”, 0020 “data regarding the selected parameter e.g. temperature” measured temperature which is part of the feedback message is transmitted to the server. This temperature measurement is part of what is used to generate the map.)
and receive information about a determined setting temperature from the server (0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, 0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”, 0030).
wherein the DBT (Wells 0036) correction map (Lyon 0072) is generated based on differences between the first temperature and a second temperature (Wells, 0036, 0054 “the processor 174 may be programmed to repeat the process of identifying an environmental condition or change in environmental condition”, 0051, 0039 “The environmental conditions that may be identified…may include…an indoor temperature” changes in condition correspond to differences between measurements.) [measured at the air conditioner] and the position information of the UE (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”), 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells with the location of sensors in an HVAC system teaching of Lyon because both references are directed to HVAC control based on sensor measurements and both references are directed to understanding the layout of the area the HVAC system is conditioning. Further, Lyon teaches a means for reducing energy costs by avoiding overcooling due to hot spots in the area (0004).  
Wells and Lyons does not teach wherein the feedback message includes user priority information for the UE, the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user, second temperature measured at the air conditioner. 
Fadell further teaches wherein the feedback message includes user priority information for the UE, the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user (0081 “the device 10 
and wherein the determined setting temperature is a desired temperature of the user when a second user having a higher priority than the user is not detected in the space (0062 “when the thermostat detects that a guest such as a relative is present, the thermostat may cause a guest room (which would otherwise be vacant) to be cooled/heated to a temperature that is comfortable for the guest (e.g., based on a primary user input and/or based on the guest's input).”, 0081 “the device 10 may automatically detect the primary user using any available technology, such as by receiving a wireless signal indicative of the primary user (e.g., a smartphone…Upon recognizing the primary user, the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments.”, 0059 “a guest user has arrived (e.g., by detecting motion at the front door, by receiving a signal from a smartphone or smart vehicle of the guest)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells and the location of sensors in an HVAC system teachings of Lyon with the first and second user control of the HVAC system teachings of Fadell since Fadell teaches a means for ensuring a guest does not use excess energy which costs are shouldered by the primary user (0006).

Henderson teaches second temperature measured at the air conditioner (0021 “the present subject matter is directed to a heating system for an air conditioner unit that includes one or more thermostats”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon and the HVAC user priority information system teachings of Fadell and the dry bulb temperature of Wells with the thermostat being part of the air conditioner teachings of Henderson since Henderson teaches a means for arranging sensors in a manner that provides increased reaction time and responsiveness which is welcome in the technology (0007).

Response to Arguments
Applicant’s arguments, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyon (US PUB. 20100286843) in view of Fadell (US PUB. 20150167995, herein Fadell) in further view of Wells (US PUB. 20140358291) in further view of Henderson et al (herein Henderson).
Applicant argues on page 14 that the previously cited Fadell reference (Fadell ‘279) does not teach a means for setting a desired temperature by a first user when the second user with the higher priority is not detected in the space. This argument has been deemed persuasive. 
However, Fadell ‘995 has been newly cited and teaches a means for only allowing certain guest users the ability to set a desired set temperature only when a primary user is not 
Similar arguments are made for claims 12, 13, and 21 which are similar to claim 1. Therefore, these claims and their respective dependent claims are also rejected. 
In regards to the rejection of claim 3, Applicant points to 0039 of Wells and argues that this paragraph does not teach claim 3 broadly. Claim 3 is rejected by an obvious combination of Lyon and Wells. 0039 of Wells is relied upon to teach the ability to measure indoor temperature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116